PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/587,292
Filing Date: 4 May 2017
Appellant(s): Arevo, Inc.



__________________
Kenneth Ottesen              Reg. 54,343
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1-18-2022.
Every ground of rejection set forth in the Office action dated (5-21-2021) from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims. 
The rejection as fully written on (5-21-2022) is still fully applicable to the appealed claims. 
Claim(s) 1, 9, 11, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schirtzinger (US-2019/0,061,238 A1, of record) in view of Grewell (US-2017/0,087,767 A 1, of record), Mark '437 (US-2018/0,154,437 A1), and Lundwall (US-2015/0,147,427 A1, of record) as evidenced by Polymer Science Learning Center NPL ("The Glass Transition", 2014, of record).
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schirtzinger (US-2019/0,061,238 A 1, of record) in view of Grewell (US-2017/0,087,767 A1, of record), Mark '437 (US-2018/0,154,437 A1), and Lundwall (US-2015/0,147,427 A1, of record) as evidenced by Polymer Science Learning Center NPL ("The Glass Transition", 2014, of record) as applied to claim 1 above, and further in view of Schlick (US-2015/0,246,481 A1, of record).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schirtzinger (US-2019/0,061,238 A 1, of record) in view of Grewell (US-2017/0,087,767 A1, of record), Mark '437 (US-2018/0,154,437 A1), and Lundwall (US 20150147427 A1, of record) as evidenced by Polymer Science Learning Center NPL ("The Glass Transition", 2014, of record) as applied to claim 1 above, and further in view of Nauka (US-2019/0,134,750 A1, of record).
Claims 6 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schirtzinger (US-2019/0,061,238 A1, of record) in view of Grewell (US-2017/0,087,767 A1, of record), Mark '437 (US-2018/0,154,437 A1), and Lundwall (US-2015/0,147,427 A1, of record) as evidenced by Polymer Science Learning Center NPL ("The Glass Transition", 2014, of record) as applied to claim 1 above, and further in view of Dallarosa (US-2017/0,021,455 A1, of record).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schirtzinger (US-2019/0,061,238 A 1, of record) in view of Grewell (US 20170087767 A 1, of record), Mark '437 (US-2018/0,154,437 A1), and Lundwall (US-2015/0,147,427 A1, of record) as evidenced by Polymer Science Learning Center NPL ("The Glass Transition", 2014, of record) as applied to claim 1 above, and further in view of Gray (US-2017/0,173,883 A1, of record).
Claims 25, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schirtzinger (US-2019/0,061,238 A1, of record) in view of Grewell (US-2017/0,087,767 A1, of record), Mark '437 (US-2018/0,154,437 A1), and Lundwall (US-2015/0,147,427 A1, of record) as evidenced by Polymer Science Learning Center NPL ("The Glass Transition", 2014, of record) as applied to claim 1 above, and further in view of Deaville (US-2017/0,021,565 A1, of record).
Claims 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schirtzinger (US-2019/0,061,238 A1, of record) in view of Grewell (US- 2017/0,087,767 A1, of record), Mark '437 (US-2018/0,154,437 A1), and Lundwall (US-2015/0,147,427 A1, of record) as evidenced by Polymer Science Learning Center NPL ("The Glass Transition", 2014, of record) as applied to claim 1 above, and further in view of Mark (US-2014/0,328,963 A1).                                                        Response to Argument
Appellant argues…
Ground 1: Nowhere does Schirtzinger, Grewell, Mark , or Lundwall as evidenced by Polymer Science teach, suggest, or motivate, either alone or in combination with one another, what claim 1 recites - namely, preheating the filament to a preheat temperature that is(i) in excess of a glass transition temperature of the polymer, (ii) less than a melting point of the polymer, and (iii) dependent on stiffness of the polymer at the glass transition temperature of the polymer.
Ground 1: Appellant argues that Mark '437 is actually concerned with how to determine a spool temperature, referring to "one possible spool temperature span."
Ground 1: Appellant argues that Mark ‘437 fails teach that the position on the stiffness temperature curve is not what matters (i.e. how far above Tg the chosen temperature is) but the stiffness behavior observed at that temperature. 
Ground 1: Appellant argues that Mark ‘437 fails to teach that making the preheat temperature dependent on the stiffness of the polymer at Tg provides a straightforward way of determining where to set the preheat temperature within the temperature range between Tg and the melting point. 
Ground 1: Appellant argues that Lundwall fails to teach or suggest a preheat temperature that is dependent on stiffness of the polymer at the glass transition temperature of the polymer.
Ground 1: Appellant argues that Polymer Science fails to teach or suggest temperature that is dependent on stiffness of the polymer at the glass transition temperature of the polymer.
Ground 2-7: Applicant further argues that none of the other applied references make up for the deficiency of Schirtzinger as modified.
Appellant’s arguments are not found to be persuasive because…
As noted by applicant Mark ‘437 does discuss the temperature of the material while it’s in the shape of a spool ([0152]). However, the material in the spool will have the same temperature characteristics throughout the processes. Temperature characteristics such as the Tg, and melting temperature are known to be universal, intrinsic properties, that are not impacted by the shape i.e. a spool or pellet, etc. given the same environmental conditions for the polymer or wax material. Thus one of ordinary skill would understand that general teachings about the relationship between temperature and stiffness would apply to the material both while in the spool and at extrusion.
 & c.) & e.) The preheating of the polymer filament with respect to the three conditions (i), (ii) and (iii) is understood by their broadest reasonable interpretation to comprise a system that allows for heating of a polymer filament up until reaching a target temperature. The target softness is understood to be above the glass transition temperature of the polymer filament (Tg) but below the melting temperature of the polymer filament (Tm) and the temperature at which this is achieved is obviously dependent on the softness of the material at the (Tg). It would have been well understood by one of ordinary skill in the art that a material which is already soft at the glass transition temperature would not to be heated much above that temperature whereas a material which is still hard at the Tg would need to be heated to a higher temperature.  	It is noted that the rejection of the argued limitation relies upon several references and the rejection as a whole must be considered, not just a piecemeal analysis of Mark. The rejection begins by relying on Schirtzinger which discloses using a polymer filament that is extruded ([0039]) and preheating the filament with a first energy source ([0041]). Where Schirtzinger notes in ([0044]) that the first energy source 45 may be focused heat source that may heat a matrix layer 14 to a first temperature to cause the matrix layer 14 to soften to a sufficient degree to allow the fiber layer 16 deposited thereon to at least partially sink or embed into the matrix layer 14. The temperature utilized to preheat the polymer filament is therefore understood to impact and influence the softness (stiffness) of the polymer filament.  Accordingly, the temperature’s influence on softness (stiffness) of the polymer filament has been established by Schirtzinger.  	As noted in the rejection of (5-21-2022), Schirtzinger was still understood to be insufficiently detailed, regarding whether or not the pre-heating temperature would be in excess of the (Tg) of the polymer filament and below the (Tm) of the polymer filament. As such, PSLC was provided as evidence to remove any perceived discrepancies, with (¶1) teaching that the glass transition is not the same thing as melting. Melting is a transition which occurs in crystalline polymers. While the glass transition is a different kind of transition which happens to amorphous polymers. Even crystalline polymers will have some amorphous portions. These usually makes up 40-70% of the polymer sample. This is why the same sample of a polymer can have both a glass transition temperature and a melting temperature. 	 Accordingly, from the evidence provided by PLSC, it makes it clear, that the ability for the polymer chains to move (stiffness/softness) has itself a relationship with the temperature of the polymer, where Tg marks a change in polymer chain mobility (stiff/softness).  	While a two-way optimizable relationship between a polymer filament’s temperature (including the (Tg) and (Tm)) and the polymer filament’s stiffness/softness has already been shown and established. Mark was provided to further solidify utilizing a pre-heating temperature that has dependence on the stiffness of the polymer at (Tg). 	With Mark teaching on ([0152]) that with increasing temperature, stiffness decreases and ductility increases. When temperature increases to approach a softening or glass transition temperature, elastic modulus changes at a higher rate. Adding for a polymer or wax or both—may have more than one component, and one or more glass transition temperatures or melting temperatures, and a glass transition temperature Tg marks a significant softening. (Fig. 17) of Mark shows how the elastic modulus (stiffness) changes with the temperature, including below, at, and above (Tg). As such, Mark provides visual confirmation on the relationship between the polymer filaments stiffness and heating temperature, and consequently discloses utilizing a pre-heating temperature that has dependence on the stiffness of the polymer at (Tg). Thus, Mark showing that the preheat temperature of the polymer filament being dependent on the stiffness of the polymer filament at its Tg provides and setting the preheat temperature within the temperature range between Tg and the melting point Tm is disclosed. 
Lundwall was not relied upon to teach or suggest a preheat temperature that is dependent on stiffness of the polymer at the glass transition temperature of the polymer. Lundwall was used to show the driving mechanisms for the extruder. In addition, Lundwall teaches in ([0016]) that the (FIG. 2B) is a front view of an extrusion head (200). The extrusion head (200) includes a mounting block (230), a thermal isolation block (235) and a heater block (255). Where ([0017]) teaches that the nozzle (250) conducts heat from the heater block (255) into the filament (210, FIG. 2A) and controls the flow of the filament out of the extrusion head (200). The thermal isolation block (235) is used to thermally separate the heater block (255) from the mounting block (230). ([0017]) Adding that if an upper portion of the filament (210, FIG. 2A) melts prematurely (before being pushed down into the heater block (255)), the melted material can flow backwards out of the extrusion head (200) and into other areas in the feed mechanism (225, FIG. 2A). Thermally separating the mounting block (230) from the heater block (255) prevents large amounts of heat from flowing from the heater/heater block (240, 255) into the mounting block (230). As such, it is recognized the temperature that the polymer achieves while traversing the driving and deposition mechanism is understood to impact the printer by causing the filament to melt prematurely, causing the melted material to flow backwards out of the extrusion head and into other areas in the feed mechanism.
Regarding Grounds 2-7: This is unpersuasive because as explained above there was not found to be deficiency in the rejection of claim 1 over Schirtzinger as modified. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Andrés E. Behrens Jr./
Examiner, Art Unit 1741                                               
Conferees:
/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741         
                                                                                                                                                                                               /KAJ K OLSEN/
Supervisory Patent Examiner, TC 1700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.